Citation Nr: 0608941	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the July 1998 rating action that denied 
entitlement to Disability and Indemnity Compensation (DIC) 
benefits.

2.  Entitlement to an earlier effective date of payment for 
Dependency and Indemnity Compensation (DIC) payments.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  He died on June [redacted], 1998.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1998.

2. The appellant filed her initial claim for DIC benefits in 
July 1998, which was denied in a July 1998 rating decision 
that was issued to the appellant in September 1998.  The 
appellant filed a timely Notice of Disagreement (dated in 
October 1998) in February 1999; and the RO issued a Statement 
of the Case in November 1999.  A VA Form 9 signed by the 
appellant and date July 26, 2000 was received by the RO on 
August 1, 2000.

3.  The VA Form 9 was not timely filed, and the rating 
decision issued in September 1998 is final.

3.  The appellant's claim to reopen the previously denied 
claim for DIC benefits was received no earlier than May 30, 
2000.


CONCLUSIONS OF LAW

1.  The VA Form 9 filed in August 2000 was not timely to 
perfect an appeal of the July 1998 rating decision issued in 
September 1998.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 19.28, 19.30, 20.302 (2005).

2.  The criteria for an effective date earlier than May 30, 
2000 for grant of DIC benefits are not met.  38 U.S.C.A. 
§§ 5107, 5108, and 5110 (West 2002); 38 C.F.R. §§ 3.156, 
3.158, 3.160 and 3.400(b)(4) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the appellant in 
July 2004, subsequent to the initial AOJ decision.  That 
notice appropriately advised the appellant of all the 
Pelegrini II notice elements as listed above.  Although the 
appropriate notice was provided after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The appellant's claims to reopen for DIC benefits was 
received in May 2000, prior to the effective date of the 
current notice requirements.  In December 2003, the Board 
remanded the appellant's claim for notice to be provided to 
her, which was in July 2004.  The content of the notice 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify by providing notice of all four Pelegrini II elements.  
Moreover in a February 2005 Supplemental Statement of the 
Case, she was provided the text of the relevant regulation 
implementing the law with respect to these notice 
requirements.  She was also told it was her responsibility to 
support the claims with appropriate evidence.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices; and she has done so throughout the claim process.   
Thus, the Board considers the notice requirements met, and 
the actions taken by VA to have cured the error in the timing 
of the notice.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the appellant was 
notified of what evidence and information was necessary to 
support her claims, but she failed to identify any evidence 
that the RO could obtain.  Instead she submitted evidence 
herself in support of her claim.  The appellant was notified 
in the rating decisions, Statements of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  She 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the appellant's claims.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims.  

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for DIC for service-connected death after 
separation from service shall be the  first day of the month 
in which the veteran's death occurred if the claim is 
received within 1 year after the date of the veteran's death; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2) (2005). 

The appellant claims that the effective date of the award of 
DIC should be July 24, 1998, the date she filed her initial 
claim because she perfected her appeal as to the denial of 
that claim.  Additionally, she claims that the VA Form 9 
filed in August 2000 was timely.  For the following reasons, 
the Board finds that the preponderance of the evidence is 
against the appellant's claims.

The veteran died on June [redacted], 1998.  The appellant filed her 
initial claim for DIC on July 24, 1998.  The RO denied that 
claim in a rating decision issued on September 4, 1998.  The 
appellant's Notice of Disagreement was received by the RO in 
February 1999 (although it was signed in October 1998).  The 
RO issued a Statement of the Case with a cover letter on 
November 2, 1999.  In May 2000, the RO received a statement 
form the appellant requesting a copy of the claims file for 
purposes of "a possible re-opening of my DIC claim," and a 
VA Form 9 signed by the appellant was received on August 1, 
2000.  On August 9, 2000, the RO notified the appellant that 
her appeal had not been timely filed.  

On October 19, 2000, the appellant submitted a statement 
requesting review of her records because she felt she had 
filed her appeal in the correct time period.  In January 
2001, the appellant submitted additional evidence in support 
of her claim.  The RO reopened and granted her claim in a 
rating decision issued on February 27, 2001 and established 
an effective date of October 19, 2000, the date it considered 
she had filed a claim to reopen.  It is unclear whether the 
appellant filed a Notice of Disagreement seeking an earlier 
effective date at this point, although an email dated June 1, 
2001 is in the record in which she said she had not received 
anything since she filed a Notice of Disagreement.  Although 
her actual Notice of Disagreement is not in the file, the 
June 1, 2001 email may be taken as one.  In any case, the RO 
adjudicated her claim for an earlier effective date in a 
rating decision issued on July 25, 2001, assigning May 30, 
2000 as the date from which her DIC benefits were effective.  
The appellant's Notice of Disagreement as to that rating 
decision was received on September 12, 2001.  The RO issued a 
Statement of the Case on January 28, 2002, and the appellant 
perfected her appeal on July 11, 2002.  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  Once a Notice of Disagreement is received, the 
claimant will be furnished with a Statement of the Case.  
38 C.F.R. § 19.28 (2005).  With the Statement of the Case, 
the appellant and the representative, if any, should be 
furnished information on the right to file, and time limit 
for filing, a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, "Appeal to Board of 
Veteran's Appeals."  38 C.F.R. § 19.30 (2005).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2005).  The date of mailing of 
the Statement of the Case will be presumed to be the same as 
the date of the Statement of the Case and the date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Id.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002).  

The initial denial of the appellant's claim for DIC was 
issued on September 4, 1998.  The appellant timely filed a 
Notice of Disagreement, and a Statement of the Case was 
issued on November 2, 1999.  The appellant's Form 9, however, 
was not received until August 1, 2000, more than two years 
after the issuance of the rating decision and almost eight 
months after the issuance of the Statement of the Case.  Thus 
on its face, the appellant's Form 9 was not timely filed and 
her claims should be denied.

The appellant, however, has asserted several arguments for 
why this VA Form 9 should be considered timely filed.  The 
first argument is that she was not notified of the 
requirement to file a Substantive Appeal or the time limits 
to do so.  Thus she did not know that she had to file a 
Substantive Appeal within 60 days of the date of notice of 
the Statement of the Case.  The Board does not find this 
argument persuasive.  

The file includes a copy of a cover letter with the November 
1999 Statement of the Case.  The body of the letter states:  
"If you do decide to continue your appeal, you will need to 
file a formal appeal.  You can do that by completing and 
filing the enclosed VA Form 9, Appeal to Board of Veterans' 
Appeals.  Please read the instructions that come with the VA 
Form 9 very carefully.  They tell you what you need to do, 
and how much time you have to do it, if you want to continue 
your appeal."  (Emphasis in original.)  Thus the letter 
clearly told the appellant that she had to file a Substantive 
Appeal in order to continue her appeal.  The cover letter 
also indicates at the bottom that a VA Form 9 was enclosed 
with this letter.  The cover letter clearly instructs the 
appellant to contact the RO if she did not receive a copy of 
the VA Form 9 with this mailing.   There is no indication in 
the file that the cover letter or VA Form 9 was not sent to 
the appellant with the Statement of the Case, that the 
appellant contacted the RO requesting a VA Form because one 
was not provided, or that the mailing was returned.  The 
address on the cover letter is the last address of record for 
the appellant.  

The law requires that VA mail a notice and then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 
Vet.App. 271, 274 (1994).  Thus it is presumed, without a 
showing of clear evidence, that the cover letter and VA Form 
9 were mailed with the Statement of the Case.  The only 
evidence that they may not have been is the appellant's 
testimony that she does not have the cover letter or VA Form 
9 that was sent with the Statement of the Case.  An 
appellant's statement of non-receipt, standing alone, is not 
the type of "clear evidence to the contrary" which is 
sufficient to rebut the presumption of regularity of the 
notice.  Id.  Thus, the Board presumes that the cover letter 
and VA Form 9 were mailed with the Statement of the Case, and 
thus the appellant was notified of the need to file the VA 
Form 9 in a timely manner.

In addition, the Board finds that the appellant was not a 
stranger to VA process and had prior knowledge of the need to 
file a Substantive Appeal in order to perfect an appeal.  
Prior to the veteran's death, the appellant had filed a claim 
for apportionment of his VA benefits because they were 
separated.  The claim was denied and the appellant filed a 
Notice of Disagreement.  A Statement of the Case was issued 
in November 1997.  The appellant requested a hearing on the 
case.  Instead of a hearing, an informal conference was held 
in January 1998.  She was advised by the hearing officer that 
she was not eligible for apportionment based upon the 
financial evidence.  A note from the hearing officer, dated 
January 8, 1998 and written about the meeting with the 
appellant, states that the appellant was advised of the 
requirement for filing a VA Form 9 if she wished the appeal 
to continue to the Board.  Thus the appellant had previously 
been involved in the appeals process and told of the need to 
file a VA Form 9 to continue an appeal to the Board.  Her 
argument that she did not know that she had to file a 
Substantive Appeal after the receipt of the November 1999 
Statement of the Case is, therefore, unpersuasive.

Furthermore she argues that she relied upon the service 
officers to help her in filing the paperwork and that, due to 
illness of a couple of the service officers who helped her, 
her paperwork was delayed and not timely filed.  The Board 
finds this argument also to be unpersuasive.  From the 
appellant's written statements, she seems to indicate that 
these service officers are VA employees.  The oral testimony 
at the two hearings held in July 2003 and March 2006 make it 
clear, however, that these service officers were in fact 
employees of the Oklahoma Department of Veterans Affairs, 
which is the appellant's designated representative.  Thus any 
delay in the filing of any paperwork was not the fault of VA.  

More specifically, however, there is no indication that the 
filing of the VA Form 9 was in any way delayed.  The date the 
appellant signed the form was July 26, 2000.  It was received 
by the RO on August 1, 2000 as indicated by the date stamp on 
the back of the form.  Thus the VA Form 9 was received six 
days after it was signed.  Clearly there was no delay in the 
filing of this VA Form 9.  

Thus the Board finds that the VA Form 9 received on August 1, 
2000 was not timely to perfect the appeal of the rating 
decision issued September 4, 1998; and that rating decision 
is final.  Thus the appellant's subsequent claim was one to 
reopen.  The effective date of a claim to reopen received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii) (2005).  In the present case, the RO 
found in the January 2001 rating decision that the appellant 
had filed a claim to reopen on May 30, 2000 and granted that 
as the effective date.  The appellant is not entitled to an 
earlier effective date because a review of the claims folder 
does not reveal any earlier unadjudicated claim for DIC and 
the decision on the claim filed in July 1998 is final.  

For the foregoing reasons, the appellant's claims are denied.








	(CONTINUED ON NEXT PAGE)



ORDER

A timely substantive appeal was not filed with respect to the 
July 1998 rating action that denied entitlement to Disability 
and Indemnity Compensation (DIC) benefits.

Entitlement to an earlier effective date of payment for 
Dependency and Indemnity Compensation (DIC) payments is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


